Citation Nr: 0922210	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether the Veteran's July 2006 substantive appeal of an 
August 2004 rating decision was timely.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968 
and subsequent Army National Guard service, including a 
period of active duty for training in October and November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 determination of the 
Department of Veterans Affairs Regional Office in Oakland, 
California.


FINDING OF FACT

Notice of the August 2004 rating decision was provided on 
August 16, 2004.  Notice of the May 2006 Statement of the 
Case was provided on May 11, 2006.  The Veteran's substantive 
appeal (Form 9) is dated July 20, 2006 and was received by VA 
on July 21, 2006.


CONCLUSION OF LAW

The Veteran's July 2006 substantive appeal of the August 2004 
RO decision was not timely.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, to perfect an appeal of any issue adjudicated by the 
RO, a substantive appeal must be filed within 60 days from 
the date the RO mails the statement of the case to the 
appellant or within the remainder of the one year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  See 38 U.S.C.A. 
§ 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not 
perfected within the time specified by the regulation, the 
RO's determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.

An extension of the 60 day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental statement of the case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

The Veteran is attempting to appeal the RO's August 2004 
rating decision, which continued the existing disability 
ratings of 20 percent for residuals of a mild cervical strain 
and 10 percent for residuals of a thoracic strain.  The 
Veteran was notified of this rating decision on August 16, 
2004.  The appellant timely filed an NOD and was mailed an 
SOC on May 11, 2006.  To perfect his appeal of the August 
2004 rating decision, statute and regulations require that 
the Veteran have submitted a substantive appeal within the 
latter of one year from August 16, 2004, the date the Veteran 
was notified of the August 2004 rating decision, or within 60 
days of May 11, 2006, the date the Veteran was notified of 
the May 2006 statement of the case.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  His substantive appeal was not received 
within the regulatory time limit.  

In computing the time limit for filing a substantive appeal, 
38 C.F.R. § 20.305(a) provides that a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the "mailbox rule" applies and 
the postmark date will be presumed to be five days prior to 
the date of receipt of the document by VA.  Id.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  38 C.F.R. § 20.305(b).  In this 
case, the regulation does not apply because the Veteran faxed 
his substantive appeal to the RO and the date of the fax was 
July 20, 2006, one day prior to the RO stamped date of 
receipt but still not within 60 days of the issuance of the 
statement of the case.

While the Veteran appears to claim in his July 2007 Notice of 
Disagreement that he submitted the form 9 to VA "as fast as 
[he] could", the Veteran was provided with accurate 
information concerning the appellate process, including time 
limits for filing an appeal, in the August 16, 2004 notice of 
the August 2004 rating decision and the May 11, 2006 notice 
of the May 2006 statement of the case.

Additionally, the Veteran has not submitted evidence of good 
cause for granting an extension of the time for filing a 
substantive appeal and although additional evidence was 
received, it was not submitted within one year of notice of 
the decision.  These records were obtained by the RO in 2007 
pursuant to the reopened claim.

In light of the above evidence, the Board finds that the 
Veteran's substantive appeal, dated July 20, 2006, and 
received July 21, 2006, of the August 2004 rating decision 
that continued the existing disability ratings for residuals 
of a thoracic strain and residuals of a mild cervical strain 
was not timely, and, therefore, the August 2004 decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 with implementing regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  At issue in this case is the timeliness of the 
Veteran's substantive appeal in the matter of the disability 
ratings continued by the August 2004 rating decision for 
service-connected thoracic strain and cervical strain.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Nonetheless, the May 2006 cover letter to the SOC notified 
the Veteran of the time limit for filing a substantive 
appeal.  The June 2007 decisional letter advised the Veteran 
that his substantive appeal was not timely, and explained 
why.  A January 2008 SOC outlined the evidence and governing 
regulation and legal authority, and explained why his July 
2006 VA Form 9 was not timely.

The essential facts in this case are not in dispute, and as 
this appeal requires a strictly legal determination, there is 
no reasonable possibility that further notice or assistance 
to the Veteran would aid in substantiating his claim.  The 
evidentiary record in the matter of timeliness is complete; 
the critical facts are determined by what was already 
received for the record (and when).

Simply stated, in light of the fact that the appeal was 
untimely, a remand for more notice would serve no useful 
purpose.


ORDER

The Veteran's July 2006 substantive appeal of an August 2004 
rating decision was not timely filed; the appeal is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


